                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF KANSAS


In Re:
Social Networking Technology, Inc
                                                                  Case No. 18-10177-7
                         Debtor(s)
_____________________________________
Darcy D. Williamson, not individually, but solely
as Chapter 7 Trustee of Social Networking                         Adv. No. 20-5036
Technology, Inc.
                         Plaintiff(s)
         -vs-

Comcast Spotlight, LP.
                      Defendant(s)
______________________________________

                                     JUDGMENT


      On June 29, 2020, the Honorable Dale L. Somers, United States Bankruptcy

Judge for the District of Kansas, filed Memorandum Opinion and Order Denying

Defendant’s Motion to Dismiss which was entered on the docket on June 29, 2020.



      IT IS THEREFORE ORDERED BY THE COURT that The Court denies

Comcast’s motion to dismiss Count I. Comcast’s motion to dismiss Counts II and III

is premised upon the dismissal of Count I. Since that count will not be dismissed, the

motion to dismiss Counts II and III is also denied. For the forgoing reasons, Comcast’s

motion to dismiss the Complaint is denied.


DATED:    06/29/2020                           DAVID D. ZIMMERMAN, CLERK
                                               UNITED STATES BANKRUPTCY COURT


                                               s/ Deborah Davis
                                               Deputy Clerk




               Case 20-05036     Doc# 28     Filed 06/29/20   Page 1 of 1
